Title: To Thomas Jefferson from James Oldham, 30 June 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Richmond 30th. June 05.
                  
                  I am exceding thankful for your favor of the 14 June. which has come safe to hand with its Inclosure: I have 14 Dores finish’d and shall make the sashes for the S.E portico next. the Dores I shall send up by the first Boats that are from Milton: I find I shall not have a sufficiency of Lumber to compleat the hole of the dores as early as I could wish owing to my calculating the quantity two scant, and it is very difficult to procoure seasoned Lumber in this Plaice that will plain to 1½ I. thick: Mr Gallego is so well Pleased with the ornaments which Mr Andrews has sent, has declined haveing any that are maid in this Plaice and desirs me to rite to Mr. Andrews for all that may be nesary for his House: I am perswaided his ornaments will meet with a ready Sail in Richmond and hope he will send on an assortment immediatly.
                  Adue and may Heaven Bless You. Your Obt. Hml. Sevt.
                  
                     Jams Oldham
                     
                  
                  
                     P.S  have taken the Liberty to inclose the drawing of one of the frunts of the corinthian Medilions which must beg the faver of you ether to Solicit Mr. Andrews to have done or Please to order 115 of them Turnd and Sent with the composition: I cant get them Turnd in Richmond under 9d each— which is Two High.
                  
               